United States District Court
Northern District of California

- WwW WN

Oo Oo SN HD NM

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

FILED
MAY ~9 2019

SUSAN Y. SOONG

CLERK, U.S. DISTRICT Ci
UNITED STATES DISTRICT COURT NORTH DISTRICT OF CALIFORNIA

NORTHERN DISTRICT OF CALIFORNIA

cv 19 80 122MIsC

Richard Lee Bobus, bar number 250664 ORDER TO SHOW CAUSE RE &@
SUSPENSION FROM MEMBERSHI
IN GOOD STANDING OF THE BAR
OF THE COURT

IN THE MATTER OF

 

 

TO: Richard Lee Bobus, bar number 250664
The State Bar of California has notified the United States District Court for the Northern District of
California that, effective April 14, 2019, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before June 17, 2019, you may file a response to this
Order meeting the requirements of Civil Local Rule 11-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after June 17, 2019 absent further order of this
Court.

IT IS SO ORDERED.
Dated: 5/7/19

 

 

United Stes District Judge

Attorney-discipline_OSC
rev. 11-18

 
